Title: John Gilbank to the American Commissioners, 21 January 1779: résumé
From: Gilbank, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, January 21, 1778: I am mortified to learn from Mr. Dobrée that you have refused my bill. Since I have received no letter from you, I can only assume that your correspondence is not adequately protected. There is one final recourse, namely, for you to endorse a bill drawn by me on the President of Congress. Certainly Congress would consider such a step within your duty. They recognize their obligations to protect their subjects, nor would they treat legitimate requests with contempt; at the very least they would politely answer every respectful letter, a practice I cannot avoid observing you have neglected.>
